 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALONZO FRANK PERRY,                               No. 2:18-cv-1961 CKD P
12                         Petitioner,
13            v.                                        ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    WARDEN,
15                         Respondent.
16

17          By an order filed July 26, 2018, petitioner was ordered to file a completed in forma

18   pauperis application or pay the $5.00 filing fee within thirty days and was cautioned that failure to

19   do so would result in dismissal. The thirty day period has now expired, and plaintiff has not

20   responded to the court’s order and has not filed a completed application.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall assign a district

22   judge to this case.

23          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

24   Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, any party may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                       1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be served and filed within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: October 5, 2018
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/perr1961.fifp

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
